Citation Nr: 0404649	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  03-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disorders claimed as residuals of frostbite.

2.  Entitlement to service connection for bilateral lower leg 
disorders claimed as residuals of frostbite.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.  He earned the Combat Infantryman Badge in Korea.  The 
veteran also had periods of active duty with the Army 
National Guard between 1947 and 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran suffered some degree of lower extremity cold 
injury in service.

2.  The veteran's lower extremities exhibit mild peripheral 
neuropathy, metatarsalgia, and nail abnormalities.


CONCLUSION OF LAW

The bilateral lower extremity disorders, claimed as residuals 
of frostbite, were incurred in wartime service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 and Part 4, Diagnostic 
Code 7122 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming that, as a result of cold exposure in 
military service, he eventually developed bilateral foot and 
lower leg disorders.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Upon careful review of the claims folder, the Board finds 
that all required notice and development action specified in 
this statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
March 2003 statement of the case (SOC) and correspondence 
from the RO to the veteran, including an April 2003 VCAA 
letter, notified him of the information and evidence 
necessary to substantiate the claims, the information and 
evidence that VA would seek to provide, and the information 
and evidence he was expected to provide.  In addition, the RO 
asked him to submit any evidence in his possession that 
pertains to the claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran's service medical records are water-damaged and, 
in pertinent part, barely legible, if at all.  The legible 
records relate that on February 2, 1953, the veteran was 
admitted to the general dispensary with a diagnosis of 
frostbite.  He complained of cold and painful feet.  On the 
initial examination, it appears that there was no erythema or 
edema.  There was a soft bluish mass noted on the left foot, 
which the physician lacerated.  This physician disagreed with 
the initial diagnosis of frostbite.  The second diagnoses 
included possible Raynaud's phenomenon and hemangioma, left 
foot.  The veteran received treatment and was discharged on 
February 6, 1953.  The veteran's feet were considered 
clinically normal at the June 1954 examination conducted 
prior to separation, although he did give a history of foot 
trouble.  

The records include National Guard enlistment examinations 
dated in October 1971 and May 1981.  In reporting his medical 
history the veteran denied any foot problems and there are no 
diagnoses regarding feet or lower extremity problems.  The 
lower extremities and feet were considered clinically normal.  

A VA cold injury protocol examination was conducted in 
October 2001.  The examiner reviewed the claim file.  She 
reported the veteran's service medical history.  She noted 
that the veteran was sent to sick bay.  She made note of the 
fact that the admitting report shows that the second doctor 
did not agree with the absence or presence of frostbite.  The 
examiner stated further that the second physician concluded 
that there was not support for the diagnosis of frostbite 
since there was no evidence of skin changes, edema or skin 
coloring.  She also remarked that the veteran indicated that 
he had previous frequent problems with feet pain, which 
worsened on the day of admittance to sick bay.  

On examination of the lower extremities there was no 
discoloration, skin atrophy, ulceration, scarring, fungal 
infections or edema.  His extremities were cold to the touch.  
The skin was moist with normal texture.  The hair growth was 
decreased on both extremities.  There was a "little bit" of 
onychomycosis on a couple of his toenails.  There was some 
stiffness of the ankle joints, but no deformity of the toe 
joints.  There was no evidence of pes planus, calluses or 
pain on manipulation of the toe joints.  On neurological 
examination he had normal pinprick sensation to light touch.  
There was no motor weakness or atrophy.  The vascular 
examination revealed good and symmetrical femoral popliteal, 
posture tibia and dorsalis pedis pulses.   

The examiner concluded:

In reference to the question that if this 
patient actually did have frostbite, 
apparently on examination of the patient 
on arrival to the field hospital he did 
not show evidence of frostbite.  There 
was no blisters, there were no skin 
changes, there was no swelling, there was 
no changes in coloration of his feet and 
he was only kept there for about 4 days, 
then was sent back out to the field at 
his usual job.

My opinion is that this patient did not 
have an actual frostbite.  He probably 
developed very, very cold feet due to the 
fact that he is Puerto Rican and they are 
not used to very cold climates like the 
ones that were present in the Korean War 
and this is why he was sent out to the 
field hospital.  

The diagnoses included first-degree frostbite of toes, not 
present.  

In February 2002, the veteran submitted a VA press release 
regarding cold injuries.  This article described the symptoms 
and clinical effects of frostbite.  It also described 
veterans' benefits concerning cold injuries.  

Of record are VA outpatient records dated between May 2000 
and December 2002.  The veteran was treated for arthralgia of 
the feet in March 2001.  He was referred to podiatry where he 
was offered pain education classes but declined.  In May 
2001, he complained of foot and knee pain.  No abnormality 
was noted on examination.  The diagnosis was bilateral knee 
pain.  He was issued Anti-Shox insoles.  In November 2001 
podiatric evaluation revealed onychomycosis (toenail fungus), 
onychocryptosis (ingrown nail), and metatarsalgia.

The VA outpatient records relate that in February 2002, the 
veteran reported a history of in-service frostbite.  He 
reported that his symptoms included numbness, dysesthesia, 
paresthesia, and tingling in the legs and feet.  The 
provisional diagnosis was neuropathy.  He was referred for 
neurology consultation in June 2002.  On evaluation, there 
were no abnormalities noted on the motor and coordination 
examinations.  On the sensory examination, the light touch 
and pinprick were intact.  There was a mild to moderate 
decrease in vibration perception on the great toe.  The 
reflexes were 2+ except only trace ankle jerks and the toes 
were slightly downgoing.  The diagnosis was probable mild 
peripheral neuropathy.   



Criteria and Analysis

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

In regard to the original diagnosis of frostbite in service, 
the record shows this was questioned on further evaluation, 
and possible Raynaud's phenomenon and/or hemangioma were 
considered.  The Board notes that Raynaud's phenomenon is 
described as a possible effect of cold injury in Note (1) 
following 38 C.F.R. Part 4, Diagnostic Code 7122.  The recent 
VA examination also concluded that the veteran had not 
suffered true frostbite.  However, the examiner did not 
provide an opinion as to whether there had been a "cold 
injury," or whether the current findings were related to the 
episode in service.  To avoid an unnecessary remand, the 
Board notes that the veteran currently exhibits several of 
the symptoms listed as cold injury residuals at Diagnostic 
Code 7122:  nail abnormality, numbness, and arthralgia.  
Inasmuch as the veteran has indicated a continuity of these 
symptoms, in lesser degree in earlier years, it is the 
judgment of the undersigned that the evidence is in relative 
equipoise, permitting a finding that these current conditions 
began at the time of, or because of, likely cold injury in 
service.


ORDER

Service connection for bilateral lower extremity disorders, 
as described above, is granted.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



